Case 2:16-cv-09530-JMV-JBC Document 264 Filed 12/14/20 Page 1 of 18 PageID: 5062




 NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 AMJAD SAIYED,
                                                                 Civil Action No. 16-9530
                 Plaintiff,
                                                                        OPINION
          v.

 ARCHON, INC., et al.,

                 Defendants.


 John Michael Vazquez, U.S.D.J.

          Pending before the Court is Plaintiff Amjad Saiyed’s unopposed motion for default

 judgment against Defendants pursuant to Federal Rule of Civil Procedure 55(b). D.E. 263. The

 Court reviewed the submission made in support of the motion and considered the motion without

 oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons that follow,

 Plaintiff’s motion is GRANTED in part and DENIED in part.

     I.        FACTS AND PROCEDURAL HISTORY 1

          Plaintiff commenced this putative class action on November 21, 2014 in the Eastern

 District of New York alleging, among other things, that Defendants failed to pay him and other

 similarly situated employees overtime and minimum wage in violation of the Fair Labor Standards

 Act (“FLSA”), the New York Labor Law (“NYLL”), and New Jersey Wage and Hour Law

 (“NJWHL”).      D.E. 1.      Plaintiff was employed by Defendant Archon Inc. and/or Archon



 1
   The Court derives the facts from Plaintiff’s Amended Complaint, D.E. 188, as well as the
 affidavits and exhibits submitted in conjunction with Plaintiff’s motion for default judgment. See
 Trs. of the Teamsters Pension Trust Fund of Phila. & Vicinity v. Riccelli Premium Produce, Inc.,
 No. 10-3000, 2011 WL 1114175, at *1 (D.N.J. Mar. 23, 2011).


                                                  1
Case 2:16-cv-09530-JMV-JBC Document 264 Filed 12/14/20 Page 2 of 18 PageID: 5063




 Distribution, Inc. from approximately January 2009 until he was terminated on December 19,

 2013. 2 Am. Compl. ¶¶ 25, 74. Plaintiff is from India, and represents that Archon submitted U.S.

 Citizenship and Immigration Services (“USCIS”) Form I-129, which enabled Plaintiff to obtain a

 visa to work in the United States. Plaintiff maintains that throughout his employment, Archon

 represented on USCIS forms that it paid Plaintiff vastly different salary amounts than what

 Plaintiff was actually paid. Id. ¶¶ 23-50. Plaintiff also contends that he was forced to work under

 oppressive conditions and was mistreated. Plaintiff contends that he tolerated these conditions out

 of fear of deportation. Id. ¶¶ 54-73.

        Defendant Rashid Patel filed an Answer on December 16, 2014, D.E. 8, and Defendant

 Mohamed Gajra filed an Answer on March 21, 2016, D.E. 89. On December 27, 2016, the matter

 was transferred to this Court. D.E. 137. Plaintiff subsequently filed his Amended Complaint, D.E.

 188, 3 to which Patel and Gajra filed Answers, D.E. 204, 205. In the Amended Complaint, Plaintiff

 asserts claims under the Trafficking Victims Protection Reauthorization Act (“TVPRA”), 18

 U.S.C. § 1595; common law fraud; the FLSA; NYLL; quantum meruit; and NJWHL on behalf of

 himself and a class of similarly situated employees. D.E. 188. On April 9, 2018, the Clerk of the




 2
   Plaintiff appears to refer to Archon, Inc. and Archon Distribution, Inc. as a single entity. It
 appears that Archon, Inc. was initially Plaintiff’s employer but on or about January 1, 2011 and
 going forward, Plaintiff’s paychecks were issued by Archon Distribution, Inc. Am. Compl. ¶¶ 25-
 26. In addition, Plaintiff pleads that individual Defendants Rashid Patel and Mohamed Gajra had
 active control over both entities. Id. ¶¶ 5-6.
 3
  Plaintiff first filed his Amended Complaint at D.E. 173 but it was inadvertently mis-captioned.
 Plaintiff’s counsel filed a corrected copy on March 1, 2018. D.E. 187-88. In this Opinion, the
 Court refers to the corrected Amended Complaint. D.E. 188.



                                                 2
Case 2:16-cv-09530-JMV-JBC Document 264 Filed 12/14/20 Page 3 of 18 PageID: 5064




 Court entered default as to Defendants Archon, Inc. and Archon Distribution, Inc. for failure to

 plead or otherwise defend. 4

           On May 16, 2019, Judge Clark issued an Order to Show Cause (“OTSC”) after Patel and

 Gajra failed to appear at a May 14, 2019 conference. The OTSC required that both Defendants

 submit a response by June 6, 2019 explaining why their Answers should not be stricken. D.E. 238.

 Because Patel and Gajra were not served with the initial OTSC, Judge Clark issued a second OTSC

 on July 8, 2019, which required responses by July 31, 2019. D.E. 244. On August 2, 2019,

 Plaintiff’s counsel submitted an affidavit attesting that Patel and Gajra were served with the July

 8 OTSC. D.E. 246. Neither Patel nor Gajra responded to the July 8 OTSC.

           On September 11, 2019, Judge Clark issued an order scheduling a conference call with the

 parties on November 7, 2019, warning that the failure to appear for the conference call may result

 in sanctions. D.E. 250. Patel and Gajra failed to appear for the call. As a result, on November

 19, 2019, Judge Clark issued a Report and Recommendation (“R&R”) explaining that Patel and

 Gajra’s Answers should be stricken and default entered against them for their failure to comply

 with Court orders and defend the case. D.E. 254. Patel and Gajra did not respond to the R&R,

 and on January 8, 2020, this Court entered an Order adopting the R&R. D.E. 257. The Clerk of

 the Court subsequently entered default as to Patel and Gajra. On March 23, 2020, Plaintiff filed

 the instant motion for default judgment as to all Defendants.

     II.      STANDARD OF REVIEW

           Rule 55 allows for the entry of default against a party that fails to plead or otherwise defend

 claims asserted against it. Fed. R. Civ. P. 55. The “or otherwise defend” clause allows a court to




 4
  The Clerk of the Court also entered default as to Patel, but this entry appears to be in error as
 Patel was litigating the claims against him at this point in time.


                                                     3
Case 2:16-cv-09530-JMV-JBC Document 264 Filed 12/14/20 Page 4 of 18 PageID: 5065




 enter default judgment “because a party has failed to comply with a court’s orders, file a pretrial

 memorandum or respond to discovery requests” and when a party “fail[s] to appear at a conference

 after filing an answer.” Jeweled Cross Co. v. Buy-Rite Designs, Inc., No. 08-1821, 2010 WL

 143689, at *2 (D.N.J. Jan. 12, 2010) (internal citations omitted).

           “The entry of a default judgment is largely a matter of judicial discretion.” Chanel, Inc. v.

 Gordashevsky, 558 F. Supp. 2d 532, 535 (D.N.J. 2008). This discretion, however, “‘is not without

 limits,” as the Third Circuit has repeatedly explained that cases should be decided on the merits

 when practicable. Id. (quoting Hritz v. Woma Corp., 732 F.2d 1178, 1181 (3d Cir.1984)).

 Accordingly, in entering a default judgment, a court must determine whether (1) it has personal

 and subject matter jurisdiction; (2) the defendants were properly served; (3) the complaint

 sufficiently pleads a cause of action; and (4) the plaintiff has proven damages. Days Inns

 Worldwide, Inc. v. Jinisha Inc., No. 14-6794, 2015 WL 4508413, at *1 (D.N.J. July 24, 2015).

 Additionally, a court must determine the appropriateness of default judgment by weighing (1) the

 prejudice suffered by the party seeking default judgment; (2) whether the party subject to the

 default has a meritorious defense; and (3) the culpability of the party subject to default. Id. at *2.

    III.      ANALYSIS

              A. Jurisdiction

           “Before entering a default judgment as to a party ‘that has not filed responsive pleadings,

 the district court has an affirmative duty to look into its jurisdiction both over the subject matter

 and the parties.’” HICA Educ. Loan Corp. v. Surikov, No. 14-1045, 2015 WL 273656, at *2

 (D.N.J. Jan. 22, 2015) (quoting Ramada Worldwide, Inc. v. Benton Harbor Hari Ohm, L.L.C., No.

 08–3452, 2008 WL 2967067, at *9 (D.N.J. July 31, 2008)).




                                                    4
Case 2:16-cv-09530-JMV-JBC Document 264 Filed 12/14/20 Page 5 of 18 PageID: 5066




        The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 as Plaintiff asserts

 claims under the FLSA, 29 U.S.C. § 216(b) et seq., and the TVPRA, 18 U.S.C. § 1595, thereby

 raising a federal question. D.E. 188. The Court has supplemental jurisdiction over Plaintiff’s state

 law claims because they are related to and form part of the same controversy as Plaintiff’s federal

 claims. 28 U.S.C. § 1367(a). The Court also has personal jurisdiction over Defendants Archon

 Inc. and Archon Distribution, Inc., the two Defendants in this matter that did not file an answer.

 Both Defendants maintain their principal place of business in New Jersey. Am. Compl. ¶¶ 3-4.

 As a result, both Defendants are considered “at home” in this state and are subject to general

 jurisdiction here. See Int’l Union of Painters v. Andrews Window Servs. LLC, No. 15-3583, 2016

 WL 3234516, at *2 (D.N.J. June 7, 2016).

        “In entering a default judgment, a court must [also] determine whether . . . the defendants

 were properly served . . . .” Wyndham Hotel Grp. Can., ULC v. 683079 Ontario Ltd., No. 17-

 4000, 2018 WL 2078704, at *6 (D.N.J. May 2, 2018). Proper service upon a defendant is governed

 by Federal Rule of Civil Procedure 4. See Trzaska v. L’Oréal USA, Inc., No. 15-02713, 2017 WL

 6337185, at *3 (D.N.J. Dec. 12, 2017). Pursuant to Rule 4, a corporation can be served “by

 delivering a copy of the summons and of the complaint to an officer, a managing agent or general

 agent or any other agent authorized by appointment or by law to receive service of process.” Fed.

 R. Civ. P. 4(h)(1)(B). Here, Plaintiff indicates that Archon, Inc. was served through service on the

 New York Secretary of State. D.E. 7 at 3. The New York Secretary of State is statutorily

 authorized as an agent to receive service of process for New York corporations. N.Y. Bus. Corp.

 §§ 304, 306. Accordingly, service is proper as to Archon, Inc.

        As for Archon Distribution, Inc., Plaintiff personally served Gajra, who is allegedly an

 owner and “in active control” of Archon Distribution, Inc. Am. Compl. ¶ 6; D.E. 7 at 5. Although




                                                  5
Case 2:16-cv-09530-JMV-JBC Document 264 Filed 12/14/20 Page 6 of 18 PageID: 5067




 Plaintiff contends that Gajra is an owner of Archon Distribution, Inc., when Gajra and Patel were

 actively litigating this matter, Gajra and Patel represented on numerous occasions that Gajra was

 not an owner. See, e.g., D.E. 8, 23, 204. In fact, before this matter was transferred to New Jersey,

 Magistrate Judge Lindsay refused to conclude that Archon Distribution, Inc. was served via Gajra

 because “Gajra’s authority to accept service is far from clear.” Jan. 20, 2016 R&R at 7-8, D.E. 71,

 adopted at D.E. 81. Since Plaintiff’s initial motion for default judgment was denied by way of

 Judge Lindsay’s R&R, Plaintiff has not clarified whether Gajra was authorized to accept service

 for Archon Distribution, Inc., or otherwise demonstrated that Archon Distribution, Inc. has been

 properly served with a summons and a complaint. “[T]he party asserting the validity of service

 bears the burden of proof on that issue.” Grand Entm’t Grp. v. Star Media Sales, 988 F.2d 476,

 488 (3d Cir. 1993). Plaintiff’s motion, therefore, is denied as to Archon Distribution, Inc. because

 Plaintiff fails to establish service of process as to the entity.

         Further, Patel and Gajra were actively participating in this matter, which included filing

 motions to transfer the case to this Court and answering the Amended Complaint. Moreover, Patel

 and Gajra have not indicated in any manner that this Court lacks personal jurisdiction over them.

 Accordingly, Patel and Gajra are deemed to have consented to this Court’s personal jurisdiction.

 See In re Asbestos Prods. Liability Litig. (No. VI), 921 F.3d 98, 105 (3d Cir. 2019) (explaining that

 “a party is deemed to have consented to personal jurisdiction if the party actually litigates the

 underlying merits or demonstrates a willingness to engage in extensive litigation in the forum”).

 Further, pursuant to Rule 4, an individual may be served by personally delivering a copy of the

 summons and complaint to the individual. Fed. R. Civ. P. 4(e)(2)(A). In this instance, both Patel

 and Gajra were personally served. D.E. 7. The Court, therefore, has personal jurisdiction over

 Patel, Gajra and Archon, Inc.




                                                     6
Case 2:16-cv-09530-JMV-JBC Document 264 Filed 12/14/20 Page 7 of 18 PageID: 5068




            B. Sufficiency in Plaintiff’s Claims

        Next, the Court must determine whether the Amended Complaint states a proper cause of

 action as to the remaining Defendants. The Court must accept all well-pleaded factual allegations

 in the pleadings as true, except as to damages. Chanel, Inc., 558 F. Supp. 2d at 535-36. At the

 outset, the Amended Complaint asserts claims on behalf of a putative class. Plaintiff has not filed

 a motion for class certification and only indicates that he seeks default judgment as to himself. As

 a result, the Court only considers the claims as to Plaintiff individually. In addition, the Court only

 considers Plaintiff’s claims as to Patel, Gajra and Archon, Inc.

                1. TVPRA Claims (Counts One and Two)

        In Counts One and Two, Plaintiff asserts claims under the TVPRA, 18 U.S.C. § 1595. Am.

 Compl. ¶¶ 78-96. The TVPRA permits individuals to bring a civil claim for violations of Chapter

 77 of the United States Criminal Code. 18 U.S.C. § 1595. In Count One, Plaintiff alleges that

 Defendants violated 18 U.S.C. § 1589, which creates liability for:

                (a) Whoever knowingly provides or obtains the labor or services of
                a person by any one of, or by any combination of, the following
                means--
                    (1) by means of force, threats of force, physical restraint, or
                    threats of physical restraint to that person or another person;
                    (2) by means of serious harm or threats of serious harm to that
                    person or another person;
                    (3) by means of the abuse or threatened abuse of law or legal
                    process; or
                    (4) by means of any scheme, plan, or pattern intended to cause
                    the person to believe that, if that person did not perform such
                    labor or services, that person or another person would suffer
                    serious harm or physical restraint

 18 U.S.C. § 1589(a). “Abuse or threatened abuse of law or legal process,” in turn, is defined as

 follows:

                [T]he use or threatened use of a law or legal process, whether
                administrative, civil, or criminal, in any manner or for any purpose



                                                   7
Case 2:16-cv-09530-JMV-JBC Document 264 Filed 12/14/20 Page 8 of 18 PageID: 5069




                for which the law was not designed, in order to exert pressure on
                another person to cause that person to take some action or refrain
                from taking some action.

 18 U.S.C. § 1589(c)(1).

        Plaintiff is from India and moved to the United States to work for Archon. Am. Compl. ¶

 22. Moreover, Archon’s attorney submitted a Form I-129 for Plaintiff. Id. ¶ 23. While not

 explicitly stated, it appears that Archon sponsored Plaintiff’s H-1B visa and his family members’

 H-4 visas, which allowed Plaintiff and his family to live and work in the United States. Plaintiff

 alleges that while employed, Defendants forced him to him to work under oppressive conditions

 through the fear of deportation, threats of physical harm to Plaintiff, and threats of harm to other

 employees and their families. Am. Compl. ¶¶ 54-73. Moreover, Plaintiff alleges that Defendants

 underpaid Plaintiff for his work. Id. ¶¶ 22-50. Finally, Plaintiff alleges that Defendants threatened

 to withdraw their support of Plaintiff’s visa if Plaintiff did not perform unpaid errands and chores

 for Defendants without compensation. Id. ¶ 58.

        The threat to withdraw support for a plaintiff’s work visa can be sufficient to state a claim

 under the TVPRA. See Adia v. Grandeur Mgmt., Inc., 933 F.3d 89, (2d Cir. 2019) (“In the context

 of Adia’s circumstances, the defendants’ alleged threat to cancel their [immigration] sponsorship

 constitutes abuse of legal process for purposes of subsection 1589(a)(3).”); Aguirre v. Best Care

 Agency, Inc., 961 F. Supp. 2d 427, 444 (E.D.N.Y. 2013) (“The threat of deportation alone may

 support a claim for forced labor.”). Plaintiff’s allegations here, however, are too vague. Plaintiff’s

 most specific allegation is that “Defendants threatened to withdrawal [sic] support of Plaintiff’s

 family’s H-4 visa status unless Plaintiff and his family performed chores and errands for

 Defendants, without any compensation whatsoever.” Am. Compl. ¶ 58. But Plaintiff refers to the

 Defendants collectively and fails to attribute any explicit threats to any specific Defendant. Mere




                                                   8
Case 2:16-cv-09530-JMV-JBC Document 264 Filed 12/14/20 Page 9 of 18 PageID: 5070




 “conclusory allegations against defendants as a group” that “fail to allege the personal involvement

 of any defendant” are insufficient to survive a motion to dismiss. Galicki v. New Jersey, No. 14-

 169, 2015 WL 3970297, at *2 (D.N.J. June 29, 2015). Instead, a plaintiff must allege facts that

 “establish each individual [d]efendant’s liability for the misconduct alleged.” Id. As a result, the

 Court will not grant default judgment as to any Defendant for Count One.

        Plaintiff also alleges that Defendants violated 18 U.S.C. § 1590 in Count Two. Section

 1590 states that “[w]however knowingly recruits, harbors, transports, provides or obtains by any

 means, any person for labor or services in violation of this chapter shall be fined under this title or

 imprisoned[.]” 18 U.S.C. § 1590(a). Thus, Section 1590(a) “imposes liability for trafficking . . .

 separate and distinct from liability for forced labor or services.” Gilbert v. U.S. Olympic Comm.,

 423 F. Supp. 3d 1112, 1133 (D. Colo. 2019). Here Plaintiff does not plead any facts demonstrating

 that he was a victim of trafficking. Rather, Plaintiff pleads that he learned about the employment

 opportunity with Archon from his brother and that Plaintiff then began the process of applying for

 a visa and of moving his family to the United States. Am. Compl. ¶ 22. Accordingly, Plaintiff

 fails to state a claim in Count Two.

                2. Workplace Conditions Claims (Counts Four through Seven and
                   Nine through Eleven)

        In Count Four, Plaintiff alleges that Defendants failed to pay him overtime and/or

 minimum wage in violation of the FLSA. “The FLSA establishes federal minimum-wage,

 maximum-hour, and overtime guarantees that cannot be modified by contract.” Davis v. Abington

 Mem’l Hosp., 765 F.3d 236, 241 (3d Cir. 2014) (quoting Genesis Healthcare Corp. v. Symczyk,

 569 U.S. 66, 69 (2013)). Under the FLSA, employers must pay their employees at least a specified

 minimum hourly wage for work performed, 29 U.S.C. § 206, and must pay one and a one-half

 times the employer’s “regular rate” of pay for each hour worked in excess of 40 hours a week. 29



                                                   9
Case 2:16-cv-09530-JMV-JBC Document 264 Filed 12/14/20 Page 10 of 18 PageID: 5071




  U.S.C. § 207(a)(1). Employers who violate these provisions are “liable to the employee or

  employees affected in the amount of their unpaid minimum wages, or the unpaid overtime

  compensation, as the case may be, and in an additional equal amount as liquidated damages.” 29

  U.S.C. §216(b).

         In Count Ten, Plaintiff alleges that he was not paid overtime wages, in violation of the

  NJWHL. The NJWHL mirrors its federal counterpart. Nieves v. Top Notch Granite & Marble

  LLC, No. 10-1589, 2011 WL 2937352, at *3 (D.N.J. 2011) (citing Crisostomo v. Exclusive

  Detailing, Inc., No. 08-1771, 2010 WL 2640183, at *5 (D.N.J. June 28, 2010) (finding that the

  NJWHL is analogous to the FLSA and therefore “interpretations construing FLSA are

  applicable”). Indeed, the NJWHL requires employers to pay their employees at least the federal

  minimum hourly wage rate set by the FLSA and at least time and a half for working in excess of

  forty hours a week. N.J. Stat. Ann. §§ 34:11-56a; 34:11-56a4. Thus, the Court considers

  Plaintiff’s FLSA and NJWHL claims together. 5

         Plaintiff provides salary information for 2009 through 2013. Ordinarily, a claim for unpaid

  compensation under the FLSA must be “commenced within two years after the cause of action

  accrued.” 29 U.S.C. § 255(a). Claims brought pursuant to the NJWHL must also be filed within

  two years of the date of accrual. 6 Garcia v. Tenafly Gourmet Farms, Inc., No. 11-6828, 2012 WL



  5
    The Court notes that while Defendants may be liable under both statutes, Plaintiff may only
  recover for his unpaid wages once. See Nieves, 2011 WL 2937352, at *3 (“A plaintiff, however,
  cannot recover under both the FLSA and NJWHL, since recovery under the NJWHL would
  duplicate recovery under the FLSA.”).
  6
    On August 6, 2019, after Plaintiff filed his Complaint, the statute of limitations to recover unpaid
  overtime compensation under the NJWHL was extended from two to six years. 2019 N.J. Sess.
  Law Serv. Ch. 212 (West 2019). In most cases, courts “have long followed a general rule of
  statutory construction that favors prospective application of statutes.” Cruz v. Cent. Jersey
  Landscaping, 195 N.J. 33, 45 (2008). A statute is given retroactive effect only (1) where the
  Legislature has declared such an intent, either explicitly or implicitly, (2) “when an amendment is


                                                   10
Case 2:16-cv-09530-JMV-JBC Document 264 Filed 12/14/20 Page 11 of 18 PageID: 5072




  715316, at *3 (D.N.J. Mar. 5, 2012) (explaining that NJWHL claims are subject to a two-year

  statute of limitations and there is “no reason to distinguish between the accrual of claims . . . under

  the FLSA and . . . the NJWHL”). If an employer willfully violates the FLSA, however, it “extends

  the FLSA’s limitations period from two years to three, bringing another year of lost pay within the

  scope of the worker’s claim.” Souryavong v. Lackawanna County, 872 F.3d 122, 126 (3d Cir.

  2017) (citing 29 U.S.C. § 255(a)). “Willfulness under the FLSA is established where ‘the

  employer either knew or showed reckless disregard for the matter of whether its conduct was

  prohibited by the FLSA.’” Stone v. Troy Constr., LLC, 935 F.3d 141, 150 (3d Cir. 2019) (quoting

  McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133 (1988)).

         Here, Plaintiff sufficiently alleges that Defendants’ violations of the FLSA were willful.

  See Am. Compl. ¶ 116; see also ¶¶ 44-45 (representing to the USCIS that Plaintiff was paid more

  than double the amount reflected in Plaintiff’s 2013 W-2). Because Plaintiff filed his Complaint

  on November 21, 2014, he can recover his unpaid wages under the FLSA from November 21,

  2011 until his termination. But while Plaintiff largely refers to the entity Defendants collectively,

  he does plead that as of January 1, 2011, Plaintiff’s paychecks were issued by Archon Distribution,

  Inc. Am. Compl. ¶ 27. Accordingly, it appears that Archon Distribution, Inc. was Plaintiff’s

  employer during the critical time period. But, as discussed, Plaintiff’s motion for default judgment

  is denied as to Archon Distribution, Inc. because Plaintiff fails to establish that he properly served



  curative, or (3) when the expectations of the parties so warrant.” Id. at 46 (internal citations
  omitted). The NJWHL amendment states that except for one section, not at issue here, “[t]his act
  shall take effect immediately.” 2019 N.J. Sess. Law Serv. Ch. 212 (West 2019). Thus, there is no
  legislative indication that the statute of limitations extension was intended to apply retroactively.
  In addition, the amendment is not curative. See Botis v. Estate of Kudrick, 421 N.J. Super. 107,
  118 (App. Div. 2011) (explaining that an amendment is curative “if it is designed merely to carry
  out or explain the intent of the original statute”). Finally, Plaintiff does not indicate that he
  anticipated this change to the statute of limitations or expected the amendment to retroactively
  apply. Thus, the two-year limitations period applies to Plaintiff’s NJWHL claim.


                                                    11
Case 2:16-cv-09530-JMV-JBC Document 264 Filed 12/14/20 Page 12 of 18 PageID: 5073




  the entity. Because Archon, Inc. does not appear to have been Plaintiff’s employer during the

  relevant period, Plaintiff’s FLSA claims are denied as to Archon, Inc.

         Turning to Patel and Gajra, Plaintiff pleads that both are owners of Archon Distribution,

  Inc. and were in “active control” of the entity. Am. Compl. ¶¶ 5-6. “The FLSA imposes individual

  liability on ‘any person acting directly or indirectly in the interest of the employer in relation to an

  employee.’” Thompson v. Real Estate Mortg. Network, 748 F.3d 142, 153 (3d Cir. 2014) (quoting

  29 U.S.C. § 203(d)). Accordingly, a corporation’s owners, officers, or supervisory employees may

  also be liable. Id. Because the Court must accept Plaintiff’s pleaded allegations as true, Chanel,

  Inc., 558 F. Supp. 2d at 535-36, the Court concludes that Patel and Gajra may be liable under the

  FLSA and the NJWHL as joint employers of Archon Distribution, Inc.

         Plaintiff pleads that while employed by Archon Distribution, Inc., he regularly worked 12

  hours a day, seven days a week and was not provided with vacation days, holidays, or sick days.

  Am. Compl. ¶¶ 55-57, 62-63. In 2013, for example, Plaintiff pleads that his W-2 indicates that he

  was paid $20,098.00 for the year. Id. ¶ 45. Accordingly, Plaintiff pleads that he was not paid a

  minimum wage in 2013. See U.S. Dept. of Lab., Wages & Hour Div., Changes in Basic Minimum

  Wages in Non-Farm Employment Under State Law: Selected Years 1968 to 2019),

  https://www.dol.gov/agencies/whd/state/minimum-wage/history            (stating   that    the   federal

  minimum wage in 2013 was $7.25). In addition, given the fact that Plaintiff was paid less than

  minimum wage, Plaintiff also sufficiently establishes that he was not paid an overtime wage when

  he worked more than forty hours in a given week, which was allegedly a frequent occurrence.

  Therefore, Plaintiff states a claim in Counts Four and Ten as to Patel and Gajra.

         Plaintiff also alleges that he was not paid for all hours worked in violation of the FLSA in

  Count Four and in violation of the NJWHL in Count Nine. “Among the bedrock principles of the




                                                    12
Case 2:16-cv-09530-JMV-JBC Document 264 Filed 12/14/20 Page 13 of 18 PageID: 5074




  FLSA is the requirement that employers pay employees for all hours worked.” Smiley v. E.I.

  DuPont De Nemours & Co., 839 F.3d 325, 330 (3d Cir. 2016). The NJWHL also requires that an

  employer pay its employees at least minimum wage for all hours worked. N.J. Stat. Ann. § 34:11-

  56a4(a); N.J. Ann. Code § 12:56-5.1. Here, Plaintiff pleads that he performed chores and errands

  for Defendants without compensation. Am. Compl. ¶ 58. Accordingly, Plaintiff also states a claim

  for unpaid wages in violation of the FLSA and NJWHL as to Patel and Gajra in Count Nine.

         In addition, Plaintiff contends that Defendants violated NYLL § 195 in Count Seven.

  Section 195 requires employers to provide accurate wage statements to their employers. N.Y.

  Labor § 195. Outside of Plaintiff’s conclusory allegation that Defendants failed to provide Plaintiff

  with accurate wage statements, Am. Compl. ¶ 135, the Amended Complaint is devoid of specific

  allegations to support this claim. Plaintiff, therefore, fails to state a claim in Count Seven.

         In Count Five, Plaintiff alleges that the USCIS Letters bind Archon to employing Plaintiff

  and should be treated as Plaintiff’s employment contract. Thus, Plaintiff maintains that he is

  entitled to the difference between the amount that he was actually paid and the amount that Archon

  represented it was paying Plaintiff to the USCIS. Am. Compl. ¶ 121. Plaintiff alleges that this

  conduct violates NYLL § 198. Section 198 sets forth remedies for violations of the NYLL.

  Plaintiff provides no authority for his allegation that the USCIS letters constitute an employment

  contract. As a result, the Court concludes that Plaintiff fails to state a claim in Count Five.

         In Count Six, Plaintiff maintains that pursuant to 12 N.Y.C.R.R. § 146-1.6, he is entitled

  to additional pay for days that he worked more than ten hours. But this regulation applies to

  restaurants and hotel employees, and Plaintiff provides no facts indicating that he worked at a

  restaurant or hotel. Consequently, Plaintiff also fails to state a claim in Count Six.




                                                    13
Case 2:16-cv-09530-JMV-JBC Document 264 Filed 12/14/20 Page 14 of 18 PageID: 5075




         Finally, in Count Eleven, Plaintiff alleges that Defendants failed to advise Plaintiff of

  changes to his hourly rate and failed to pay Plaintiff backpay and overtime. Plaintiff’s allegations

  about the failure to pay backpay and overtime are addressed through other claims in the Amended

  Complaint. As for Plaintiff’s allegation about changes to his hourly rate, Plaintiff does not plead

  facts demonstrating what his hourly rate actually was, that it changed during his employment,

  and/or that any Defendant failed to inform him of a change. As a result, default judgment will not

  be granted as to Count Eleven.

                 3. Common Law Claims

                     a. Fraud (Count Three)

         To state a common law fraud claim, a plaintiff must plead “(1) representation of a material

  fact, (2) falsity, (3) scienter, (4) reliance, and (5) injury.” Owusu v. N.Y. State Ins., 655 F. Supp.

  2d 308, 319 (S.D.N.Y. 2009). 7 In addition, when pleading a fraud claim, Federal Rule of Civil

  Procedure 9(b) imposes a heightened pleading standard. Specifically, a party alleging fraud “must

  state with particularity the circumstances constituting fraud or mistake,” but “[m]alice, intent,

  knowledge, and other conditions of a person’s mind may be alleged generally.” Fed. R. Civ. P.

  9(b). A plaintiff must plead fraud with sufficient particularity such that he puts the defendant on

  notice of the “precise misconduct with which [he is] charged.” Lum v. Bank of Am., 361 F.3d 217,

  223-24 (3d Cir. 2004), abrogated in part on other grounds by Bell Atl. Corp. v. Twombly, 550 U.S.

  544, 557 (2007). “To satisfy this standard, the plaintiff must plead or allege the date, time, and




  7
    When a case is transferred for the convenience of the parties under 28 U.S.C. § 1404(a), the court
  in the district “to which the case has been transferred . . . must apply the law of the transferor
  state.” Lafferty v. St. Riel, 495 F.3d 72, 76 (3d Cir. 2007). Because Plaintiff filed this matter in
  the Eastern District of New York, and it was transferred to this Court for the convenience of the
  parties, D.E. 133, the Court applies New York substantive law pursuant to New York’s choice-of-
  law rule.


                                                   14
Case 2:16-cv-09530-JMV-JBC Document 264 Filed 12/14/20 Page 15 of 18 PageID: 5076




  place of the alleged fraud or otherwise inject precision or some measure of substantiation into a

  fraud allegation.” Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir. 2007).

         In this instance, Plaintiff alleges that Defendants made misrepresentations and omissions

  to Plaintiff regarding “(a) his immigration status; (b) his payments; (c) his benefits; and (d) his

  required work hours.” Am. Compl. ¶ 99. Plaintiff, however, provides insufficient details about

  any purportedly wrongful statement, which Defendant made the statement, or when the statements

  were made. Accordingly, Plaintiff fails to sufficiently plead a claim for fraud.

                     b. Quantum Meruit (Count Eight)

         In Count Eight, Plaintiff contends that Defendants received services from Plaintiff without

  fully compensating him, and that this entitles Plaintiff to the quantum meruit for the value of his

  services. Am. Compl. ¶¶ 138-39. Plaintiff’s allegations in Count Eight are premised on the same

  conduct as alleged in Plaintiff’s FLSA claims and seek the same relief – Plaintiff’s unpaid wages.

  Because the Court already determined that Plaintiff is entitled to default judgment for his FLSA

  claims, the Court will not enter default judgment as to Count Eight. See Sosnowy v. A. Perri

  Farms, Inc., 764 F. Supp. 2d 457, 470 (E.D.N.Y. 2011)(dismissing unjust enrichment claim

  premised on minimum wage and overtime violations of the FLSA as preempted). Plaintiff is not

  entitled to a double recovery.

             C. Damages

         While the factual allegations of the complaint “will be taken as true” for a motion for

  default judgment, the amount of damages must still be proven. Comdyne I, Inc. v. Corbin, 908

  F.2d 1142, 1149 (3d Cir. 1990). Further, courts have “considerable latitude in determining the

  amount of damages” to award with respect to a motion for default judgment. Paniagua Grp., Inc.

  v. Hospitality Specialists, LLC, 183 F. Supp. 3d 591, 605 (D.N.J. 2016).




                                                  15
Case 2:16-cv-09530-JMV-JBC Document 264 Filed 12/14/20 Page 16 of 18 PageID: 5077




         Plaintiff contends that he should be awarded $6,000,000 in damages. Saiyed Cert. ¶ 13,

  D.E. 263-10. Plaintiff, however, provides no factual support for this amount. Instead, Plaintiff

  asks that this Court schedule a hearing to determine his damages in this matter. D.E. 261.

  Although the Court may conduct a hearing to determine the amount of damages, Fed. R. Civ. P.

  55(b), a hearing is not necessary “so long as [the Court] ensures that there is a basis for the damages

  specified in the default judgment.” Paniagua Grp., Inc., 183 F. Supp. 3d at 605 (internal brackets

  omitted). Consequently, the Court denies the motion for default judgment as to damages without

  prejudice and Plaintiff is directed to provide a written submission, with documentary support, that

  justifies the damages sought with respect to the surviving FLSA and NJWHL claims. After

  reviewing this submission, the Court will determine if an evidentiary hearing is necessary.

         Plaintiff’s attorney also seeks approximately $50,000 in attorney’s fees, and submits

  invoices documenting his work in this case. Farhi Cert., Ex. G, D.E. 263-8. The FLSA provides

  that a prevailing party is entitled to an award of reasonable attorney’s fees. See 9 U.S.C. § 216(b).

  Therefore, Plaintiff is entitled to his reasonable attorney’s fees in this matter. But because Plaintiff

  is directed to provide additional information as to damages, the Court will not award attorney’s

  fees at this time. Instead, Plaintiff’s attorney is directed to submit updated invoices that document

  the total time spent on this matter with the supplemental damages submission.

             D. Default Judgment Factors

         Before entering default judgment, district courts must make explicit factual findings as to

  (1) whether the party subject to default has a meritorious defense, (2) the prejudice suffered by the

  party seeking default, and (3) the culpability of the party subject to default. Moroccanoil, Inc. v.

  JMG Freight Grp. LLC, No. 14-5608, 2015 WL 6673839, at *1 (D.N.J. Oct. 30, 2015).




                                                    16
Case 2:16-cv-09530-JMV-JBC Document 264 Filed 12/14/20 Page 17 of 18 PageID: 5078




           First, a defendant demonstrates a meritorious defense if “allegations of defendant’s answer,

  if established on trial, would constitute a complete defense to the action.” United States v.

  $55,518.05 in U.S. Currency, 728 F.2d 192, 195 (3d Cir. 1984). To establish a meritorious defense,

  a defendant must provide “specific facts beyond simple denials or conclusionary statements.” Id.

  Since the outset of this matter, Gajra and Patel have both represented that Gajra is not an owner

  and does not have any control of Archon, Inc. or Archon Distribution, Inc. See, e.g., D.E. 8, 23.

  As discussed, an individual must be an “employer” to be liable under the FLSA. Thompson, 748

  F.3d at 153. Consequently, Patel and Gajra’s repeated representation that Gajra has no control

  over either entity could serve as a complete defense. Plaintiff, however, fails to address this issue.

  Because the Court lacks critical information as to Gajra’s liability, the Court concludes that default

  judgment is not appropriate as to Gajra.

           Patel’s Answer was stricken as a sanction for his failure to comply with Court orders and

  to defend this case. But even if his Answer was not stricken, Patel failed to provide any specific

  facts that would establish a complete defense. Additionally, there is nothing on the face of the

  Amended Complaint indicating that a meritorious defense is available. Because it does not appear

  that Patel has a meritorious defense, this factor weighs in favor of granting Plaintiff’s motion as to

  Patel.

             Next, without a default judgment, Plaintiff has no other means to seek relief for the harm

  allegedly caused by Patel. As a result, Plaintiff will be prejudiced if default judgment is not

  entered.     See Int’l Union of Painters, 2016 WL 3234516, at *3.            Moreover, in his R&R

  recommending that Patel’s Answer be stricken and default entered against him, Judge Clark

  determined that Plaintiff was prejudiced by Patel’s failure to participate in this litigation. In fact,

  Judge Clark stated that “[t]here is no indication that Defendants [Patel and Gajra] intend to




                                                    17
Case 2:16-cv-09530-JMV-JBC Document 264 Filed 12/14/20 Page 18 of 18 PageID: 5079




  participate in this action, and this action cannot resume without them doing so.” R&R at 3, D.E.

  254. Since Judge Clark issued the R&R, Patel’s failure to participate has continued. Patel did not

  file an objection to the R&R or respond to this motion. This further illustrates that Plaintiff is

  prejudiced by Patel’s lack of participation in this matter.

            Finally, in Jeweled Cross Co., the court determined that the third factor weighed in favor

  of a default judgment because the defendant delayed discovery, failed to cooperate with its counsel

  and did not appear at court hearings. 2010 WL 143689, at *3; see also Cotapaxi Custom Design

  & Mfg., LLC v. Pac. Design & Mfg., Inc., No. 07-4378, 2010 WL 2330086, at *4 (D.N.J. June 8,

  2010) (concluding that default judgment was appropriate where “Defendants failed to obtain new

  counsel, failed to attend scheduled hearings, and failed to respond to an Order to Show Cause”).

  Patel engaged in similar conduct here -- he failed to respond to the Court’s scheduled filing

  deadlines and did not appear at Court hearings. As a result, the Court will also draw an inference

  of culpability as to Patel due to his failure to meaningfully participate in this litigation.

            In sum, the Court finds that default judgment is warranted just as to Patel.

      IV.      CONCLUSION

            For the reasons set forth above, Plaintiff’s motion for default judgment (D.E. 263) is

  GRANTED in part and DENIED in part. Default judgment is granted only as to Defendant

  Rashid Patel and solely as to liability for Counts Four, Nine and Ten of the Amended Complaint.

  Default judgment is otherwise denied without prejudice. As to damages, default judgment is also

  denied without prejudice, and Plaintiff is directed to provide documentary support for his damages

  award by December 31, 2020. An appropriate Order accompanies this Opinion.

  Dated:           December 14, 2020

                                                  ______________________________
                                                  John Michael Vazquez, U.S.D.J.



                                                     18
